Citation Nr: 0904802	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for a left hip 
condition.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1974.

The case comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  In a 
November 2002 rating decision, the RO, inter alia, continued 
a 20 percent disability rating for service-connected 
bilateral pes planus, and in January 2004, the RO denied 
service connection for degenerative joint disease of the left 
hip, a left ankle condition, degenerative changes of the left 
shoulder, a left knee condition and a left leg condition. 

In a May 2005 decision, the Board denied the Veteran's claims 
for entitlement to service connection for degenerative joint 
disease of the left hip, a left ankle condition, degenerative 
changes of the left shoulder, a left knee condition and a 
left leg condition and denied entitlement to an increased 
disability rating for service-connected bilateral pes planus.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2008 Memorandum Decision and a May 2008 Judgment, the Court 
vacated and remanded the issues of entitlement to service 
connection for a left hip condition and a left shoulder 
condition for further development consistent with the 
Memorandum Decision.

The Board notes that in its Memorandum Decision, the Court 
indicated that the Veteran had an inferred claim for total 
disability compensation rating based on individual 
unemployability (TDIU) and special monthly compensation based 
on the need for the regular aid and attendance of another 
person.  As these issues are not on appeal before the Board, 
the Board does not have jurisdiction and, therefore, they are 
referred to the RO for appropriate development.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.159(b) (2008) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the Veteran was not provided with notice of 
the type of evidence necessary to establish an effective date 
or a disability rating, if service connection is granted on 
appeal.  On remand, the AOJ must provide such notice.

In the Memorandum Decision, the Court vacated and remanded 
the issues of service connection for a left shoulder 
condition and a left hip condition.  The Court noted that the 
Board determined that no medical nexus opinion was necessary 
for these issues since there was no evidence of record that 
the Veteran sustained injuries to the left side of his body 
during an in-service paratrooper jump.  The Board, in its May 
2005 decision, acknowledged that the Veteran's service 
treatment records did not reflect any diagnosis of or 
treatment for any orthopedic disorders; however, it did not 
assess the credibility of the Veteran's assertions that he 
had injured the left side of his body during parachute 
training when he was dragged 50-60 yards upon landing by his 
open parachute in determining whether a nexus opinion was 
required to adequately decide the case.    

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the Veteran has provided lay statements and 
testimony that he injured his left shoulder and left hip when 
he was dragged on his left side on a landing as a 
paratrooper.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  The Veteran is not 
offering this contention in order to make a medical 
diagnosis, but instead is offering these statements for the 
purpose of establishing the in-service paratrooper accident 
and the residuals.  He is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal 
Circuit determined that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  

The Veteran has consistently reported throughout the appeals 
period, in his written statements and in his testimony before 
a Decision Review Officer, that he was injured in an in-
service incident when he was landing during paratrooper 
mission and was dragged along the left side of his body.  As 
such, the Veteran's assertions concerning his in-service 
injury and resulting left shoulder and hip pain are found to 
be credible, meeting the threshold for a medical examination 
to determine whether these conditions are related to his time 
in service as a paratrooper.  McLendon, supra.  As such, the 
Veteran must be provided with a VA orthopedic examination to 
determine whether it is as likely as not that his currently 
diagnosed degenerative joint disease of the left hip and left 
shoulder are related to his time in service, to include the 
incident described by the Veteran when he was dragged several 
yards on his left side upon a landing as a paratrooper.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008).  In 
particular, VA must send the appellant a 
corrective notice that explains the 
information and evidence not of record 
needed to establish an initial disability 
rating and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should make arrangements for 
the Veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to determine whether the 
Veteran's degenerative joint disease of 
the left shoulder and the left hip are a 
result of any incident in service or 
began to manifest during service.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, the 
Memorandum Decision and this remand must 
be made available to the examiner for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The orthopedic examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's left 
shoulder and left hip degenerative joint 
disease began to manifest during service, 
is etiologically related to the Veteran's 
active duty service in any way or is a 
result of any incident in service, in 
particular the incident described by the 
Veteran in which he asserts he injured 
the left side of his body during 
parachute training when he was dragged 
50-60 yards upon landing by his open 
parachute, (2) whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's 
degenerative joint disease began to 
manifest within one year of his discharge 
from service, and (3) the current status 
of the Veteran's left shoulder and left 
hip conditions.  If the etiologies of the 
diagnosed disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




